169 S.E.2d 393 (1969)
6 N.C. App. 188
STATE of North Carolina
v.
Robert Lee BENNOR.
No. 6920SC425.
Court of Appeals of North Carolina.
September 17, 1969.
Atty. Gen. Robert Morgan, by Asst. Atty. Gen. William W. Melvin and Staff Atty. T. Buie Costen, Raleigh, for the State.
Seawell, Van Camp & Morgan, by William J. Morgan, Carthage, for defendant-appellant.
CAMPBELL, Judge.
The defendant presents only one question for determination in this case. Is G.S. § 20-141, the statute which pertains to speed restrictions in the operation of motor vehicles upon the public highways, unconstitutional, in that trucks weighing 2½ tons are restricted to a maximum speed limit of 45 miles per hour on a public highway such as the one on which the defendant was operating on this occasion whereas "passenger cars, regular passenger carrying vehicles, *394 and pick-up trucks of less than one-ton capacity" are permitted to operate at a maximum speed of 55 miles per hour?
The defendant cites no authority to support his position and simply asserts "[t]he engineering and mechanical achievements of recent years are well known and a statute written over twenty (20) years ago is not necessarily relevant to today's improved highways and vehicles. * * * The conditions today do not call for such limitations since trucks are normally engineered and produced as well as passenger vehicles and criteria other than weight alone is necessary to so distinguish the proper speed limits."
There is no merit in the contentions made by the defendant. The motor vehicle speed statute G.S. § 20-141 has been scrutinized and studied by the Legislature at every session of that body and has been amended, changed and altered constantly in keeping with changes in highway construction and public safety. This statute was "enacted for the protection of persons and property and in the interest of public safety, and the preservation of human life." State v. Norris, 242 N.C. 47, 86 S.E.2d 916.
"* * * The reasonableness of a statutory speed regulation is ordinarily regarded as a question for the legislative branch of the government. * * *" 60 C.J.S. Motor Vehicles § 29(1)a, p. 226.
"Furthermore there is a presumption that any Act passed by the Legislature is constitutional and all reasonable doubts will be resolved in favor of the lawful exercise of their powers by the representatives of the people." State v. Anderson, 3 N.C.App. 124, 164 S.E.2d 48. Affirmed 275 N.C. 168, 166 S.E.2d 49.
We think and hold that a difference in speed based upon weight and size of motor vehicles "`bears a real and substantial relationship to the public health, safety, morals or some other phase of the public welfare.'" State v. Anderson, 275 N.C. 168, 166 S.E.2d 49.
Affirmed.
FRANK M. PARKER and GRAHAM, JJ., concur.